DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed 
Applicants filed a response and amended claim 1 and canceled claim 3 on
Claims 1-2 and 4-8 are pending and claims 9-14, 17-21, and 23 are currently withdrawn.
Claims 1-2 and 4-8 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2010/0003158 A1) (hereinafter “Ando”).

Regarding claims 1 and 7, Ando teaches a process that consolidates a powder material by the application of high frequency, or ultrasonic, vibrations while maintaining the powder under static compressive loading (Ando, [0017]). Ando also teaches that with vibratory powder consolidation, full-density consolidation is achieved at low to warm temperatures within a short period of time, where full densification occurs as the consolidation front squeezes out the gas from the material being consolidated while deformation-enhanced diffusion facilitates interparticle joining, i.e., sintering the powders as part of the ultrasonic vibration process (Ando, [0018]). Ando also teaches that the high strain-rate deformation gives rise to a high (excess) 
Moreover, Ando teaches that the sonotrode frequency typically ranges from 1-120 kHz, the amplitude typically ranges from 1-100 µm, preferably 5-30 µm, and the duration of vibrations typically ranges from 0.01-10 seconds, preferably about 1 second (Ando, [0020]). Ando also teaches that a heating system to heat the mold can be provided or the mold or assembly can be enclosed in a heating chamber where the powder can be consolidated at temperatures ranging from ambient or room temperature to a temperature close to the melting temperature of the material, where preferably, the powder is heated to between one-third and two-thirds of the melting point in Kelvins, or of the lowest melting point if a mixture of powders is provided (Ando, [0025]). 
Ando also teaches that the process can be applied to a wide variety of powder materials and mixtures of powder materials, including metallic, ceramic, semiconductor, polymeric, and composite materials (Ando, [0029]).

The use of ultrasonic vibrations on a variety of powders of Ando corresponds to subjecting powders of at least one material to an ultrasonic vibration at a first amplitude, wherein the at least one material include one of polymer, metal, alloy, and ceramic of the present invention. The ultrasonic frequency, amplitude, time, and heating chamber of Ando corresponds to heating the powders in response to the ultrasonic vibration at a first temperature elevating rate corresponding to the first amplitude of the present invention. The sonotrode frequency of Ando encompasses the frequency range of claim 7 of the present invention. 

With respect to the first temperature elevating rate ranges from 800 °C/s to 3000°C/s, it would have been obvious to one of ordinary skill in the art based on the frequency, amplitude, and operating time of the ultrasonic vibrations to select a first temperature elevating rate from 800-3000°C/s in Ando due to routine optimization of the ultrasonic vibrations of the powdered material. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). MPEP 2144.05.

Given that the powder materials and process of consolidating the powders of Ando are substantially identical to the powder materials and process of making bulk nanocrystal alloys as used in the present invention, as set forth above, it is clear that the process and consolidated 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 5, given that the method of forming intermetallic compounds using ultrasonic vibration of Feng is substantially identical to the method of fabricating bulk nanocrystal alloy as used in the present invention, as set forth above, it is clear that the intermetallic compounds of Feng would inherently have the average linear dimension of the crystal grains is determined based on the first temperature elevating rate and the first temperature as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 6, given that the method of forming intermetallic compounds using ultrasonic vibration of Feng is substantially identical to the method of fabricating bulk nanocrystal alloy as used in the present invention, as set forth above, it is clear that the 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 8, Ando also teaches a powder material or compact is supported in a die or mold cavity in a mold assembly (Ando, [0019]). Ando also teaches that the mold cavity can be any suitable size and shape, depending on the desired finished part, and can be configured to form parts of simple shapes or of complex shapes and can be configured to achieve a near-net shape part (Ando, [0024]). The mold cavity of Ando corresponds to providing the powders in a mold, wherein a shape of the bulk material is determined by a shape of the mold of the present invention.



Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (US 2010/0003158 A1) (hereinafter “Ando”) as applied to claim 1 above and further in view of Ling et al. (CN101145420A) (hereinafter “Ling”).

The Examiner has previously provided a machine translation of CN 101145420A. The citation of the prior art in this rejection refers to the machine translation.


Regarding claim 2, while Ando teaches that the powder materials include metallic, ceramic, semiconductor, polymeric, and composite materials (Ando, [0029]), Ando does not explicitly disclose wherein the powders are amorphous.
With respect to the difference, Ling teaches a method to prepare an iron-based bulk amorphous nanocrystalline alloy, where an iron-based amorphous ribbon is crushed and ball milled into a metal powder to obtain an amorphous powder (Ling, Abstract and pg. 3, paragraph 10). Ling also teaches that at the completion of the method, a nanocrystalline alloy is produced with a BCC structure (Ling, pg. 3, paragraph 9).
As Ling expressly teaches, amorphous alloys possess unique properties, both metal and glass properties, such as high strength and toughness and excellent corrosion resistance and magnetic properties (Ling, pg. 1, paragraph 2).
Ando and Ling are analogous art as they are both drawn to a method of making a material using a metal powder to create a nanocrystalline alloy (Ando, Abstract; Ling, Abstract).
In light of the motivation to use iron-based amorphous metal powders as taught in Ling above, it therefore would have been obvious to one of ordinary skill in the art to use iron-based amorphous metal powder as the metal powders of Ando in order possess unique properties such as high strength and toughness and excellent corrosion resistance and magnetic properties, and thereby arrive at the present invention. 

Regarding claim 4, Ando also teaches that a heating system can be provided where the powder can be consolidated at temperatures ranging from ambient or room temperature to a temperature close to the melting temperature of the material, where preferably, the powder is heated to between one-third and two-thirds of the melting point in Kelvins, or of the lowest melting point if a mixture of powders is provided, i.e., crystallization temperatures are lower than the melting temperature (Ando, [0025]). The temperature range during consolidation from room temperature to close to the melting temperature of the material of Ando corresponds to the characteristic temperature is a crystallization temperature of the at least one material of the present invention.


Response to Arguments
Regarding the replacement Figure 4, the previous objection is withdrawn.
Regarding the amendment to the preamble of claim 1, the previous claim objection is withdrawn.
Regarding the amendment to claim 1 to clarify the scope of the “characteristic temperature”, the previous 35 U.S.C. 112(b) rejection is withdrawn.
The previous 35 U.S.C. 102/103 rejections of Feng and the 35 U.S.C. rejections of Feng in view of Lang and Feng in view of Zhao are withdrawn because Feng does not disclose that the temperature range causes the powders of the at least one material to change phase as presently claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738